DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 (dependent on claim 1) has been amended to require “the first radiation surface […] with a high D1)” from claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-9, 17-19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 requires the first and second protection surfaces have a shiny reflecting surface with a processing status according to at least one of DIN EN10088 of at least 2D and DIN EN10088 of at least 2R (emphasis added). It is unclear as to what each emphasized portions (e.g. at least 2D and 2R) of these processing statuses is intended to indicate. Claims 5-9, 17-19, and 25 are also rejected as being dependent on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommers et al (US 2010/0055298).
With respect to claims 1, 3, and 8, Sommers discloses in fig. 1 a coating chamber [100] for performing a vacuum-assisted coating process (abstract; para 0017), the coating chamber comprising a chamber wall [102] that is fully capable of being temperature-controllable either via cooling by the pedestal (para 0031) or by a well known device (such as cooling jacket taught by Fujii below), and a process kit shield (i.e. heat shield) [110] arranged on the chamber wall [102] capable of exchanging a predeterminable amount of thermal radiation between the heat shield [110] and the chamber wall [102] (para 0017-0019). Sommers further depicts in fig. 2 the heat shield [110] comprises a radiating shield [202],[204] that is directly adjacent to an inner side of the chamber wall [102], wherein the radiating shield [202],[204] has a first layer (i.e. first radiation surface) [204] facing a non-process volume [105] towards the chamber wall [102], and a second layer (i.e. second radiation surface) [202] directed to a process volume [103] away from the chamber wall [102] (para 0020), wherein the radiating shield [202],[204] comprising the heat shield [110] is composed of different materials such that the first radiation surface [204] has high thermal conductivity while the second radiating surface [202] is resistant to process conditions (para 0021). Sommers further discloses the first radiating surface [204] comprises aluminum and silicon, and the second radiating surface [202] comprises stainless steel (para 0025), wherein a difference between coefficient of thermal expansion (CTE) between the first and second radiating surfaces [204],[202] is less than 10% (para 0027), with the first second radiating surface [204] having a higher CTE than a CTE of the second radiating surface [202] as desired by Sommers (para 0025). Fig. 1 further depicts in fig. 1 a shield holder arranged inside the chamber wall [102] that has a holding device configured as a groove for removably clamping the heat shield [110] directly adjacent the inner side in order to allow removing the heat shield [110] for cleaning to remove deposited materials (para 0036). Sommers further discloses at least one radiation surface of the radiating shield [202],[204] is textured (i.e. roughened) (para 0023). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kouyama et al (US Patent No. 6,878,249) in view of Fujii (JP No. 2015000994).
(NOTE: Applicant’s figs. 2-3 both show heat shield [3] as the same structure as radiating shield [31]. Thus the prior art is interpreted as such as is consistent with this showing).
With respect to claim 1, Kouyama discloses in fig. 5 a coating chamber [234] for performing a vacuum assisted coating process such as sputter deposition (abstract; col. 2, lines 25-47), wherein fig. 5 depicts a chamber wall [234] with metal rings (i.e. heat shield) [274],[276],[278],[280],[282] arranged on the chamber wall [234], the heat shield [274],[276],[278],[280],[282] fully capable of exchanging a predeterminable amount of thermal radiation (via sputter target [248]) between the heat shield [274],[276],[278],[280],[282] and chamber wall [234], wherein the heat shield [274],[276],[278],[280],[282] comprises a radiating shield [282] directly adjacent to an inner side of the chamber wall [234] (col. 6, lines 60-67; col. 7, lines 1-19; claim 1). Fig. 5 also depicts the radiating shield [282] has a first radiation surface (i.e. outer surface) directed towards the chamber wall [234] with a first predeterminable heat exchange coefficient and a second radiation surface (i.e. inner surface) directed away from the chamber wall [234] with a second predeterminable heat exchange coefficient. Kouyama further depicts in fig. 5 a dielectric ring (i.e. shield holder) [271] arranged at the chamber wall [234], the shield holder [271] arranged inside the chamber wall [234] and having at least one holding device configured as a groove capable of mounting and demounting the radiating shield [282] directly adjacent the inner side of the chamber wall [234] (col. 6, lines 60-67), thus the groove for the mounting holds or clamps the radiating shield [282] against gravity as shown in figs. 1 and 5. In addition it has been held that if it is considered desirable for any reason to obtain access to a shield mounted on a shield holder in a coating chamber for sputter deposition, it would be obvious to make each shield removable for that purpose (MPEP 2144.04, Section V, Part C). In this case, shields [274],[276],[278],[280],[282] in fig. 5 are expected to accumulate sputtered material from sputter target [248] during sputter deposition or simply require replacing or cleaning due to normal usage, and therefore each shield would require removal for maintenance such as cleaning and/or replacing with a new shield.
However Kouyama is limited in that the first predeterminable heat exchange coefficient being greater than the second predeterminable heat exchange coefficient is not suggested.
Fujii teaches in fig. 1 a coating chamber [1] for vacuum-assisted coating processing such as sputter deposition, the coating chamber [1] comprising a chamber wall that is temperature-controllable for cooling the coating chamber [1], an anti-adhesion plate (i.e. heat shield) [5] arranged on the chamber wall via [I1],[I2] of the coating chamber [1] capable of exchanging a predeterminable amount of thermal radiation between the heat shield [5] and chamber wall, wherein the heat shield [5] comprises plates (i.e. shields) [51]-[53] directly adjacent to an inner side of the chamber wall, and wherein the radiating shield [51]-[53] has a first radiation surface [8] directed towards the chamber wall with a first predeterminable heat exchange coefficient and a second radiation surface directed away from the temperature-controllable wall with a second predeterminable heat exchange coefficient (abstract; para 0013-0014, 0017, and 0019-0020). Fujii further teaches the first radiation surface [8] has a higher heat emissivity (i.e. heat exchange coefficient) than the second radiation surface in order to efficiently direct heat rays toward the chamber wall in order to prevent high temperature on the heat shield (abstract; para 0020).
It would have been obvious to one of ordinary skill in the art to have the radiating shield of Kouyama with the first radiation surface having a higher heat exchange coefficient than the second radiation surface as taught by Fujii to gain the advantage of preventing the radiating shield from having high temperature during sputtering.
With respect to claim 2, modified Kouyama further depicts in fig. 5 the heat shield [274],[276],[278],[280],[282] comprises at least one protection shield [274],[276],[278],[280] having a first protection surface directed towards the chamber wall [234] and a second protection surface directed away from the chamber wall [234], wherein the at least one protection shield [274],[276],[278],[280] is capable of being mounted and demounted in the shield holder [271] on a second radiation surface side of the radiating shield [282] (col. 6, lines 60-64). Kouyama also discloses the first and second protection surfaces are metal or metallic (col. 3, lines 1-11; col. 6, lines 60-64), with Fujii teaching the metal or metallic to be SUS (i.e. stainless steel) (para 0017), and thus considered to be a shiny reflecting surface, which is then considered to be sufficient with a process status according to at least one of DIN EN10088 of at least 2D and DIN EN10088 of at least 2R.
With respect to claim 3, Fujii further discloses the first radiation surface [8] is applied via thermal spraying, anodic oxidation, or plating (para 0020 and 0028), which would be expected to leave the first radiation surface [8] with some finite roughness.
With respect to claims 4 and 11, Fujii further discloses the first radiation surface [8] has a surface coating of alumina, Ti, TiAlN, or Ni (para 0020 and 0028), which is expected to have a high first heat exchange coefficient in a range of at least one of 0.1-1.0, 0.5-0.95, 0.7-0.9, or about 0.85, compared to a black heat exchange coefficient of a black radiator with sch=1.0, as evidenced by para 0066-0067 of Applicant’s published Specification (US 2018/0265968).
With respect to claims 7 and 19, modified Kouyama further depicts in fig. 5 the heat shield [274],[276],[278],[280],[282] comprises up to three radiation shields [276],[278],[280] between the radiating shield [282] and the at least one protection shield [274], wherein the three radiation shields [276],[278],[280] are fully capable of being mounted and unmounted to the shield holder [271] via holding devices configured as grooves (col. 6, lines 60-64), thus each groove for the mounting holds or clamps the three radiation shields [276],[278],[280] against gravity as shown in figs. 1 and 5.
With respect to claim 8, modified Kouyama further depicts in fig. 5 at least one of the one or more radiation shields, the radiating shield, and the at least one of the protection shield comprises an assembly area (shown in figs. 5 and 9(a)-(b)) capable of being fixed (i.e. clamped) to at least one of the holding devices configured as grooves of the shield holder [271] at the chamber wall [234] (col. 6, lines 60-67; col. 7, lines 1-19; col. 9, lines 13-67).
With respect to claim 9, modified Kouyama further depicts in fig. 5 the heat shield [274],[276],[278],[280],[282] being geometrically designed in identical manners, such that shields [274],[276],[278],[280],[282] are interchangeable in any holding device configured as a groove of the shield holder [271] (col. 6, lines 60-67; col. 7, lines 1-19), and thus fully capable of being flexibly adjustable to provide different characteristics of heat exchange between the chamber wall [234] and heat shield [274],[276],[278],[280],[282] by simply removing one or more shields [274],[276],[278],[280],[282]. Modified Kouyama also discloses that the shield holder [271] is dielectric to electrically insulate shields [274],[276],[278],[280],[282] from the chamber wall [234] (col. 3, lines 1-11; col. 6, lines 60-67)
With respect to claims 10 and 23, Fujii further discloses the coating chamber comprises a cooling jacket (i.e. double-walled design chamber wall) such that a thermosetting fluid of water is circulable inside the chamber wall (para 0013).
With respect to claim 22, the combination of references Kouyama and Fujii also teaches the heat shield [274],[276],[278],[280],[282] is fully capable of being a retrofit part (Kouyama, col. 3, lines 1-11 and col. 6-7; Fujii, abstract; para 0008 and 0017).
Claims 5-6, 12, 17-18, 20-21, and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Kouyama et al (US Patent No. 6,878,249) and Fujii (JP No. 2015000994) as applied to claims 1 and 2 above, and further in view of Chu et al (US Patent No. 6,120,660).
With respect to claims 5, 12, 17-18, 20-21, and 25-26, the combination of references Kouyama and Fujii is cited as discussed for claims 1 and 2. Fujii further discloses in fig. 1 the chamber coating [7] is deposited by plating (i.e. PVD) and comprises TiAlN (i.e. AlxTiyN) (para 0026-0028), the inner side of the chamber wall has a heat absorption layer (i.e. chamber coating) [7] that covers the chamber wall (para 0020 and 0026-0028), and the first radiation surface [8] comprises a coating that covers the first radiation surface [8] (para 0020 and 0026-0028).
However the combination of references is limited in that while the surface coating and chamber coating are similar materials and thicknesses (fig. 1; para 0020 and 0028), a particular thickness for the surface coating and chamber coating is not suggested.
Chu teaches in fig. 2A a process chamber comprising a base chamber material (i.e. chamber wall) [215] with a coating [203] for a variety of plasma deposition techniques that involve plasma bombardment (such as sputtering) (abstract; col. 3, lines 59-61; col. 11, lines 17-27), wherein the coating [203] is made of any suitable material that is sufficiently resistant to temperature influences, is applied to chamber wall materials such as stainless steel and Al, and has a thickness of 0.5 m (500 nm) (col. 7, lines 5-22).
It would have been obvious to one of ordinary skill to use the thickness of 500 nm taught by Chu as the thickness for both the chamber coating and surface coating of the combination of references to gain the advantage of being resistant to temperature (i.e. heat) influences. In addition it would have been obvious to one of ordinary skill in the art to use the thickness of 500 nm taught by Chu as the thickness for both the chamber coating and surface coating of the combination of references since the combination of references fails to specify a particular thickness for each, and one of ordinary skill would have a reasonable expectation for success in making the modification since Chu shows that the coating of 500 nm is usable in any plasma bombardment chamber, which is applicable to sputter bombardment of Fujii.
With respect to claim 6, modified Kouyama further depicts in fig. 5 that the heat shield [274].[276],[278],[280],[282] is fully capable of being mounted with only the radiating shield [282] (col. 6, lines 60-64), and then coat the radiating shield [282] as taught by Fujii (fig. 1; para 0020). The claim requirement of ‘mounting only the radiating shield when applying low temperature coatings in a range of less than or equal to 250oC’ relates to the intended functioning of the claimed heat shield, with the heat shield [274].[276],[278],[280],[282] of modified Kouyama fully capable of functioning in the claimed manner.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kouyama et al (US Patent No. 6,878,249) and Fujii (JP No. 2015000994) as applied to claim 3 above, and further in view of Kim et al (US 2004/0206804).
With respect to claim 16, the combination of references Kouyama and Fujii is cited as discussed for claim 3. However the combination of references is limited in that a particular roughness of either the first and second radiation surfaces of the heat shield is not suggested.
Kim teaches in figs. 1-2 a coil or shield [26] attached to a chamber wall [14] in a coating chamber (abstract; 0002 and 0032), wherein a surface [104] of the coil or shield [26] is textured (i.e. roughened) with microstructures [132] via bead (i.e. grit) blasting (fig. 9; para 0053), with the bead blasting yielding a surface roughness of 150-350 microinches (3.81-8.89 m) (para 0060). Kim cites the advantage of the roughening with bead blasting as enhancing particle trapping (para 0006).
It would have been obvious to one of ordinary skill in the art to roughen with bead blasting as taught by Kim the first and/or second radiation surfaces of the heat shield of the combination of references to gain the advantage of enhancing particle trapping.

Response to Arguments
Applicant’s Remarks on p. 10-34 filed 4/28/2022 are addressed below.

112 Rejections
On p. 10, Applicant states that the amendment to require “stainless steel” renders clear the industry standards of “DIN EN10088” ‘of at least 2D or 2R’ as required by claim 2.
The Examiner disagrees since while the 135 pages of the submitted evidence (filed 3/29/2021) do define that “DIN EN10088” is a known industry standard for stainless steel (which claim 2 now requires), neither the evidence nor Applicant has provided a clear connection as to how ‘at least 2D’ or ‘at least 2R’ further defines this industry standard processing status of DIN EN10088. This 2nd paragraph rejection is maintained. (Examiner notes that Applicant’s Specification was filed provisionally on 1/15/2015 and thus is based on the industry standard published December 2014)
Claim 4 has been amended to require ‘the first radiation surface has a high heat exchange coefficient’; this previous 2nd paragraph rejection is withdrawn.
Claim 8 has been amended to provide antecedent basis ; this previous 2nd paragraph rejection is withdrawn.


102 Rejections
On p. 11-14, Applicant argues that Sommers does not teach the feature of “a shield holder arranged in the chamber, the shield holder having at least one holding device configured as a groove to removably clamp the radiating shield directly adjacent the inner side” as required by claim 1.
The Examiner disagrees since fig. 1 of Sommers shows that the structure (i.e. shield holder) responsible for holding the shield [110] is arranged inside the chamber [102]. Fig. 1 further shows this structure (i.e. shield holder) having a groove that clamps (and is fully capable of removably clamping) the shield [110] directly adjacent the inner side of the chamber wall of the chamber [102] as shown. Thus Sommers teaches this feature of claim 1.
All other arguments on p. 14 to claims 3 and 8 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.
	

103 Rejections
On p. 15-17, no specific argument is present; a recitation of the claim is not an argument, and stating how Applicant interprets the prior art does not show how the claims differ from the prior art.
Applicant’s argument on p. 17-18 that the interpretation of the metal rings of Kouyama is not consistent with Applicant’s disclosure is not understood, as Applicant has not provided an explanation as to what aspect(s) of these metal rings is/are not consistent with Applicant’s disclosure.
On p. 19-20, Applicant again argues that Kouyama does not teach a chamber wall that is temperature-controllable as required by claim 1.
The Examiner disagrees since the rejection of claim 1 is a combination of Kouyama and Fujii, to which Fujii has been cited for teaching benefits of both different heat exchange coefficients and the chamber wall being temperature-controllable to forcibly cool the vacuum chamber (Fujii abstract; para 0013 and 0020), and the chamber wall of Kouyama capable of being temperature-controlled with the teaching of Fujii.
On p. 20-21, Applicant again argues that ring 282 of Kouyama is not a “heat shield” as required by claim 1.
The Examiner disagrees since Applicant's arguments are directed to the intended use of the claimed structure, whereas a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and Kouyama in order to patentably distinguish the claimed invention from Kouyama. If the structure of the heat shield [274],[276],[278],[280],[282] is capable of performing the intended use, then Kouyama meets the claim. In addition fig. 5 of Kouyama does show and teach that the ring [282] is fully capable of being a “heat or radiating shield” as follows: the shield [282] is directly adjacent the chamber wall of the chamber [234]; the shield [282] is arranged on the chamber wall via holder [271] (same as in Applicant’s fig. 2 showing heat/radiating shield [3],[31] on holder [4] arranged on chamber wall); the shield [282] is between the chamber wall and sputter target [248], with sputter target [248] generating heat (i.e. thermal radiation) when operating; thus the shield [282] is fully capable of ‘blocking or shielding’ some finite amount of thermal radiation generated from sputter target [248] from reaching the chamber wall. Thus the structure of the shield [282] of Kouyama is fully capable of being a ‘heat’ or thermal ‘radiation’ shield as required by claim 1, especially in view of being combined with Fujii for teaching benefits for applying a heat absorbing layer to a shield.
On p. 21, Applicant again argues that Kouyama does not teach the shield holder arranged inside the chamber, the shield holder configured as a groove to clamp the radiating shield a required by claim 1.
The Examiner disagrees since Kouyama clearly shows in fig. 5 radiating shield [282] inserted into a groove of shield holder [271], this shield holder [271] arranged inside the chamber walls [234] (and thus inside the chamber), with it desirable to have the radiating shield [282] be removable from the shield holder [271] in order to clean accumulated sputter deposits therefrom, replace with a new radiating shield [282], or other maintenance of the radiating shield [282] (MPEP 2144.04, Section V, Part C).
On p. 22, Applicant again argues hindsight from Applicant’s own disclosure has been used in the rationale that ‘shields/rings desirably are removably clamped for cleaning due to accumulated sputter material’.
The Examiner disagrees since 1) Applicant has not pointed to where in the Specification this allegedly is taught, and 2) US 2002/0090464 (filed in 2001, 14 years prior to Applicant) specifically states at para 0003 that shields ‘have been used in physical vapor deposition processing for many years to prevent sputtered material from coating the inside surface of the process chamber. Instead, sputtered material coats the shield which can be removed and replaced when the layer reaches a thickness such that particles begin to flake off and contaminate the process chamber”. Sommers at para 0036 (cited above in the rejection of claim 1)  further supports that removing a shield for cleaning of accumulated sputter deposits is well known and desirable, and not first discovered by Applicant. Thus as evidenced above, having shields/rings be removable in order to clean sputter deposits therefrom is well known and desirable in the prior art of sputter deposition.
On p. 22-24, Applicant argues that the combination of Kouyama and Fujii does not render obvious claim 1 requiring the first predeterminable heat exchange coefficient  facing the chamber wall be greater than the second predeterminable heat exchange coefficient directed away from the chamber wall (e.g. facing the processing space).
The Examiner disagrees since Kouyama teaches in fig. 5 the radiating shield [282] having the first side facing the chamber wall [234] and the second side facing way from the chamber wall [234]; while the radiating shield [282] has a predeterminable heat exchange coefficients for each of the first and second sides, the radiating shield [282] having two distinct predeterminable heat exchange coefficient is not taught by Kouyama. Fujii teaches in fig. 1 a shield [5] having the first side with coating [8] facing the chamber wall [1] with the first predeterminable heat exchange coefficient that is greater than the second predeterminable heat exchange coefficient of the shield [5] that faces away from chamber wall [1]; Fujii cites the benefit of the first predeterminable heat exchange coefficient being greater than the second predeterminable heat exchange coefficient as efficiently directing heat rays toward the chamber wall in order to prevent high temperature on the heat shield (abstract; para 0020). The heat absorbing layer [7] on chamber wall [1] as argued by Applicant is not relevant to this benefit gained; alternatively (since required by dependent claim 12), one of ordinary skill would be motivated to simply then add the heat absorbing layer [7] of Fujii to the chamber wall [234] of Kouyama to further direct heat rays toward the chamber wall in order to prevent high temperature on the heat shield (as discussed above in the rejection of claim 12).
On p. 25-26, Applicant again argues that Kouyama and Fujii are directed to distinct problems, and therefore cannot be combined.
The Examiner disagrees since both Kouyama and Fujii are directed to metal shields in sputter chambers that are exposed to heating. Thus since the metal shields of Kouyama are exposed to heating as is the metal shield of Fujii, one of ordinary skill would be motivated to apply the solution of Fujii to Kouyama.
All other arguments on p. 26-27 are directed towards the subject matter of ‘the shielding holder having grooves’ which has been addressed in the 103 Rejections above and therefore have been addressed accordingly.
On p. 27-28, Applicant argues that no structure has been identified in Fujii for teaching the feature of “the shield holder arranged inside the chamber” as required by claim 1.
The Examiner disagrees since Kouyama has been cited for teaching this feature as discussed above.
All other arguments on p. 28-29 to claims 2-4, 7-11, 19, and 22-23 are directed towards the subject matter of ‘the shielding holder having grooves’ which has been addressed in the 103 Rejections above and therefore have been addressed accordingly.
On p. 29-31, Applicant again argues that Kouyama, Fujii, and Chu are all structurally different, this no motivation to combine.
The Examiner disagrees since Kouyama and Fujii are structurally similar, and all references are directed to plasma deposition. Fujii teaches the surface coating with a thickness, but does not specify a particular thickness; Chu is cited for teaching a particular thickness.
All other arguments on p. 31 to claims 5-6, 12, 17-18, 20-21, and 25-26 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.
On p. 31-33, Applicant again argues that 1) no reason has been provided for combining Kim, and 2) Kouyama, Fujii, and Kim are structurally distinct.
The Examiner disagrees since 1) Kim teaches the roughening shields enhances particle trappings (para 0006) which is beneficial to the combination of Kouyama and Fujii, and 2) Kouyama, Fujii, and Kim are structurally similar as all references are directed to shields in sputter deposition.

Request for Rejoinder
The request on p. 34 is noted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0158188 is relevant for teaching a coating chamber for vacuum-assisted coating processing comprising a chamber wall, a heat-shield arranged in the chamber wall, wherein the heat shield comprises a radiating shield directly adjacent to an inner side of the chamber wall, wherein the radiating shield has first and second surfaces with different heat exchange coefficients, and a shield holder for holding the radiating shield directly adjacent the inner side.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794